Citation Nr: 1508161	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-35 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchial asthma, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:   The American Legion




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran submitted a claim for service connection for sleep apnea.  THIS CLAIM IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The claims for service connection for a bilateral eye disorder, hypertension, and flat feet are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO initially denied entitlement to service connection for bronchial asthma in an unappealed March 1977 decision.  

2.  Since the March 1977 RO decision, the Veteran has provided medical evidence showing a current diagnosis of asthma. 

3.  The Veteran's asthma had it onset during his active service. 



CONCLUSIONS OF LAW

1.  The March 1977 RO decision that denied service connection for bronchial asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the March 1977 RO decision that denied service connection for bronchial asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in his favor, the Veteran's bronchial asthma was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  

In September 1976, the Veteran submitted a formal claim for service connection for asthma.  In a March 1977 decision, the RO denied service connection for bronchial asthma, determining that the evidence showed that it existed prior to service and was not aggravated by service.  The RO further noted that the post-service VA examination in January 1977 showed asthma only "by history."  That same month, the RO provided the Veteran with notice of the decision.  The notice indicates that a fill-in-the-blanks form letter, Form FL 21-81, was used to inform the Veteran of the denial of his claim for monetary benefits, and to inform him of his appellate rights.  See VA Form 21-523, dated March 29, 1977.  The Veteran did not appeal.  Thus, the March 1977 rating decision, denying service connection for bronchial asthma, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

The relevant evidence of record at the time of the March 1977 RO decision included a January 1977 VA examination report which revealed a normal examination of the Veteran's lungs.  Asthma was diagnosed by history only.   The evidence received since the March 1977 RO decision includes medical records showing evidence of a current respiratory disorder, to include VA treatment records dated in May 2012 and a September 2012 VA examination report.  The Board finds that this evidence constitutes new and material evidence in that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.   Specifically, there is competent evidence of a current diagnosis of asthma, that was not present at the time of the 1977 decision, and this raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the claim for service connection for asthma is reopened.

The Veteran's September 1974 enlistment examination report does not note a disability involving the respiratory system.  Accordingly, even though the Veteran later reported a history of asthma as a child, he is considered to have been in sound condition upon entry onto active duty.  Further, the record does not contain clear and unmistakable evidence showing that asthma existed before acceptance and enrollment and was not aggravated by service.  See 38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

During service, the Veteran was treated for asthma in May 1975, June 1975, and June 1976.  He also reported asthma at the time of his separation examination in August 1976.  Post-service VA treatment records reflect that the Veteran began treatment in May 2012 for asthma.  He was diagnosed as having asthma on VA examination in September 2012.  The Veteran served two years of military service and withstood the rigors of military training, during which time he was treated for bronchial asthma on more than one occasion.  Furthermore, the Veteran has intimated continuous respiratory problems and self-treatment since service discharge.  Accordingly, in light of the Veteran's medical history, as well as his statements, the Board resolves doubt in his favor and finds that service connection for asthma is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asthma is granted.


REMAND

In January 2015, the Veteran reported that there were outstanding VA treatment records from the Gainesville VA Medical Center (VAMC).  It also appears that he has received treatment at the Wadsworth and Sepulveda VA treatment facilities in California.  At this point, these records have not been associated with either the Veterans Benefits Management System (VBMS) e-folders or Virtual VA (VVA) e-file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  These records must be obtained on remand.

Concerning the claim for service connection for vision problems, the Veteran received eye treatment during service and the current medical records show ophthalmology treatment.  (See VA outpatient record dated August to September 2010 (VVA)).  Examination and opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Gainesville VA treatment facility, dated since May 2012; as well as his complete treatment records from the Wadsworth and Sepulveda VA treatment facilities.

2.  Thereafter, schedule the Veteran for a VA ophthalmology examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should identify all current eye/visual disorders found to be present.  

For any current eye/visual disorder that is not considered to be refractive error, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that it had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner should consider the service treatment records (STRs) showing medical care provided for the eyes.

The examiner should provide a rationale for all opinions expressed.  

3.  Finally, re-adjudicate the issues on appeal.  If any of the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


